Law Offices of Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California 94105 Telephone (415) 856-7000 Facsimile (415) 856-7100 Internet: www.paulhastings.com April 29, 2014 Firsthand Funds 150 Almaden Boulevard, Suite 1250 San Jose, California95113 Re: Firsthand Funds Rule 485(b) Filing File No. 33-73832 and File No. 811-08268 (the “Registrant”) Ladies and Gentlemen: We are counsel to the Registrant, and have reviewed the enclosed Post-Effective Amendment No. 49 to the Registrant’s Registration Statement on Form N-1A (the “Amendment”) which is being filed pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933, as amended. The purpose of this Amendment is to update certain financial and other information and reflect various other non-material changes. We hereby represent our view that the Amendment does not contain disclosures that would render it ineligible to become effective under paragraph (b) of Rule 485. We also hereby consent to the inclusion of our law firm’s name as legal counsel to the Registrant, as shown in Post-Effective Amendment No. 49 to the Registrant’s Registration Statement on Form N-1A. Very truly yours, /s/ Paul Hastings LLP
